DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered. The amendment has overcome the 103 rejections. However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10284908, in view of Sullivan (US 20070160153 A1), Barrows (US 20120033896 A1) and ARAI (US 20140119670 A1).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10869087, in view of Sullivan (US 20070160153 A1), Barrows (US 20120033896 A1) and ARAI (US 20140119670 A1).
Instant Application
U.S. Patent No. 10869087
U.S. Patent No. 10284908
2. A method comprising: receiving, by a computing device, a video comprising a first resolution; 
9. A method comprising: receiving information comprising a plurality of pixels for a content item; 
1. A method comprising: receiving, by a computing device, a first data stream corresponding to a content item associated with a first resolution, the first data stream comprising a plurality of first image frames, wherein each of the first image frames comprises a plurality of pixels; 
generating, based on the video, two reduced-resolution versions of the video, 
encoding a plurality of data streams for the content item, wherein the plurality of data streams comprises: a first data stream comprising the content item at a first resolution, wherein the first data stream is encoded at a bits per pixel rate; a second data stream comprising the content item at a second resolution, wherein the second data stream is encoded at the same bits per pixel rate as the first data stream, wherein the first data stream and the second data stream are configured to be interleaved to form a third data stream at a third resolution that is greater than the first and second resolutions; and 
encoding, by the computing device, a plurality of data streams for the content item, wherein the plurality of data streams comprises: a second data stream comprising a plurality of second image frames, wherein each of the second image frames comprises a first unique subset of the plurality of pixels, and wherein a first bit rate of the first data stream is the same as a second bit rate of the second data stream, and a third data stream comprising a plurality of third image frames, wherein each of the third image frames comprises a second unique subset of the plurality of pixels, wherein, for each of the plurality of data streams, the computing device is configured to maintain a bits per pixel value of a corresponding data stream within a threshold of a second bits per pixel value of another data stream of the plurality of data streams; 
Wherein the two reduced-resolution versions comprise two versions of a frame of the video, wherein corresponding pixel positions in the two versions of the frame are based on partially overlapping pixel sampling regions of the frame of the video, and wherein the two reduced-resolution versions of the video comprise: a first reduced-resolution version of the video at a first reduced resolution, and a second reduced-resolution version of the video at a second reduced resolution that is different from the first reduced resolution; 


sending, based on a request for the first reduced-resolution version of the video, the first reduced-resolution version; sending, based on a request for the second reduced-resolution version of the video, the second reduced-resolution version; and sending, based on a request for the video at the first resolution, both of the reduced- resolution versions.
sending, to a user device, the first data stream and the second data stream.
receiving, by the computing device and from a user device, an indication of a request for the content item at a second resolution that is lower than the first resolution; determining, by the computing device and based on the indication, that interleaving the first unique subset of the plurality of pixels with the second unique subset of the plurality of pixels generates the content item at the second resolution; and sending, by the computing device and to the user device, the second data stream and the third data stream.


Claims 1-20 of U.S. Patent No. 10284908 and Claims 1-20 of U.S. Patent No. 10869087 do not disclose wherein corresponding pixel positions in the two reduced-resolution versions are based on partially overlapping pixel sampling regions of the video. However, in the same field of endeavor, Sullivan and Barrows render the claimed feature obvious. See 103 rejections below for more details. Claims 1-20 of U.S. Patent No. 10284908 and Claims 1-20 of U.S. Patent No. 10869087 do not disclose sending, based on a request for the second reduced-resolution version of the video, the second reduced-resolution version. However, in the same field of endeavor, Sullivan-Barrows-ARAI render the claimed feature obvious. See 103 rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 20070160153 A1, cited on IDS 2/4/2021), in view of Barrows (US 20120033896 A1) and ARAI (US 20140119670 A1).
Regarding Claim 2, Sullivan discloses a method comprising: 
receiving, by a computing device, a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, based on the video, two reduced-resolution versions of the video (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”), wherein the two reduced-resolution versions comprise two versions of a frame of the video ([0083] “The term resampling is used to describe increasing (upsampling) or decreasing ( downsampling) the number of samples used to represent a picture area or some other section of a sampled signal” explicitly indicates that Sullivan implements spatial downsampling, and multiple versions of “a picture” are generated), and wherein the two reduced-resolution versions of the video comprise: a first reduced-resolution version of the video at a first reduced resolution, and a second reduced-resolution version of the video at a second reduced resolution that is different from the first reduced resolution ([0095] “The base layer may be designed to itself be an independently decodable bitstream. Thus, in such a design, a decoder that decodes only the base layer will produce a valid decoded bitstream at the lower resolution of the base layer.” [0095] “Alternatively, a higher resolution layer may itself also be an independently decodable bitstream.”);
sending, based on a request for the video at the first resolution, both of the reduced-resolution versions ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Sullivan does not expressly disclose wherein corresponding pixel positions in the two versions of the frame are based on partially overlapping pixel sampling regions of the frame of the video.
However, in the same field of endeavor, Barrows discloses the two reduced-resolution versions comprise two versions of a frame of the video ([0032] “Suppose we construct a first 4.times.3 image from all super pixels of FIG. 2B except the right most column of super pixels, and then we construct a second 4.times.3 image from all super pixels of FIG. 2C. The first and second 4.times.3 images will be similar except for an apparent quarter pixel shift in the horizontal direction.” Examiner notes Barrows’s “first and second 4.times.3 images” are obtained by downsampling “an image”, and therefore the first and second 4.times.3 images teach the claimed “two versions of a frame”), and wherein corresponding pixel positions in the two versions of the frame are based on partially overlapping pixel sampling regions of the frame of the video (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".” Examiner notes that, in Barrows Figs. 2B, 2C and 2D, any two of the 213, 223 and 233 could teach the claimed “partially overlapping pixel sampling regions of the frame”).
In the same field of endeavor, ARAI discloses sending, based on a request for the first reduced-resolution version of the video, the first reduced-resolution version (Fig. 3, block 20 to 60; or Fig. 16, block 20 to 60. [0071] “In the case where the 720P image 20 is transmitted to the decoding apparatus and output without changes, the 720P image 20 becomes the 720P image 60.”); sending, based on a request for the second reduced-resolution version of the video, the second reduced-resolution version (Fig. 3, block 30 to 80; Fig. 16, block 30 to 80; Fig. 16, block 41 to 91. [0244] “In such a manner, the values of the pixels B0 to B3 of the down-converted 2.times.2 pixel group obtained by the 2/3-fold down-conversion arithmetic processing are stored at the positions of the pixels D1', D3', D5', and D7' of the original 3.times.3 pixel group and then transmitted. Then, in the decoding apparatus 201, the values are rearranged to appropriate pixel, positions of the 2.times.2 pixel group to generate the 1440P image”); and sending, based on a request for the video at the first resolution, both of the reduced-resolution versions (Fig. 3, block 20, 30 and 40 to 70. Fig. 16, from 20, 30, 41 and 50 to 70.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sullivan with the feature of downsampling the full resolution video based on partially overlapping pixel sampling regions. Doing so could generate reduced-resolution versions of video for further processing steps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method of Sullivan with the feature of sending the first reduced-resolution version and the second reduced-resolution version based on requests. Doing so could provide corresponding outputs at different desired resolutions, as taught by ARAI.
Regarding Claim 3, Sullivan-Barrows-ARAI discloses the method of claim 2, wherein the first reduced-resolution version is generated base on an average of pixels in a first sampling region of the partially overlapping pixel sampling regions of the video (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns.”), and wherein a second reduced-resolution version is generated based on an average of pixels in a second sampling region of the partially overlapping pixel sampling regions (Barrows [0008] “It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Alternatively, Barrows Fig. 2B teaches the first sampling region and Fig. 2C teaches the second sampling region). 
Regarding Claim 4, Sullivan-Barrows-ARAI discloses the method of claim 2, further comprising: providing a user interface that provides: a first option for requesting the first reduced-resolution version of the video, a second option for requesting the second reduced-resolution version of the video, and a third option for requesting the video at the first resolution (Sullivan-Barrows-ARAI discloses the method that is able to be used to output video in different resolutions. One skilled in the art should expect the target resolution is either manually selected by a user through a user interface, or is determined automatically based on environmental parameters. The feature of this claim is therefore one of the two obvious designer’s choices. Allowing the selection of desired resolution through a user interface could provide more flexibility to the user).
Regarding Claim 5, Sullivan-Barrows-ARAI discloses the method of claim 2, wherein sending the first reduced-resolution version comprises sending the first reduced-resolution version and one or more enhancement layers (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”).
Regarding Claim 6, Sullivan-Barrows-ARAI discloses the method of claim 2, further comprising: receiving a second request for a fourth resolution version of the video; and sending, based on the second request, the first reduced-resolution version and one or more enhancement layers (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”).
Regarding Claim 7, Sullivan-Barrows-ARAI discloses the method of claim 2, further comprising: causing, by the computing device, a user device to output the video at the first resolution (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Regarding Claim 8, Sullivan-Barrows-ARAI discloses the method of claim 2, wherein sending the first reduced-resolution version comprises sending the first reduced-resolution version and not the second reduced-resolution version (ARAI, Fig. 3, block 20 to 60; or see Fig. 16, block 20 to 60.), and wherein sending the second reduced-resolution version comprises sending the second reduced-resolution version and not the first reduced-resolution version (ARAI, Fig. 3, block 30 to 80; or Fig. 16, block 30 to 80; or Fig. 16, block 41 to 91.). 
Regarding Claim 9, Sullivan discloses a method comprising: 
receiving, by a computing device, a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, from the video, a first reduced-resolution version of the video at a first reduced resolution and a second reduced-resolution version of the video at a second reduced resolution (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”); and 
sending, based on a request for the video at the first resolution, the first reduced-resolution version and the second reduced-resolution version to a user device ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Sullivan does not expressly disclose wherein: a first pixel at a first pixel position in the first reduced-resolution version is generated based on an average of pixels in a first sampling region of an image frame of the video; and a second pixel at the first pixel position in the second reduced-resolution version is generated based on an average of pixels in a second sampling region of the image frame of the video, wherein the second sampling region partially overlaps the first sampling region.
However, in the same field of endeavor, Barrows discloses a first pixel at a first pixel position in the first reduced-resolution version is generated based on an average of pixels in a first sampling region of an image frame of the video; and a second pixel at the first pixel position in the second reduced-resolution version is generated based on an average of pixels in a second sampling region of the image frame of the video, wherein the second sampling region partially overlaps the first sampling region (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".” Examiner notes that, in Barrows Figs. 2B, 2C and 2D, any two of the 213, 223 and 233 could teach the claimed “first sampling region” and “second sampling region”).
In the same field of endeavor, ARAI discloses sending, based on a request for the first reduced-resolution version of the video, the first reduced-resolution version (Fig. 3, block 20 to 60; or Fig. 16, block 20 to 60. [0071] “In the case where the 720P image 20 is transmitted to the decoding apparatus and output without changes, the 720P image 20 becomes the 720P image 60.”); sending, based on a request for the second reduced-resolution version of the video, the second reduced-resolution version (Fig. 3, block 30 to 80; Fig. 16, block 30 to 80; Fig. 16, block 41 to 91. [0244] “In such a manner, the values of the pixels B0 to B3 of the down-converted 2.times.2 pixel group obtained by the 2/3-fold down-conversion arithmetic processing are stored at the positions of the pixels D1', D3', D5', and D7' of the original 3.times.3 pixel group and then transmitted. Then, in the decoding apparatus 201, the values are rearranged to appropriate pixel, positions of the 2.times.2 pixel group to generate the 1440P image”); and sending, based on a request for the video at the first resolution, the first reduced-resolution version and the second reduced-resolution version to a user device (Fig. 3, block 20, 30 and 40 to 70. Fig. 16, from 20, 30, 41 and 50 to 70.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sullivan with the feature of downsampling the full resolution video based on averaging pixels in partially overlapping pixel sampling regions. Doing so could generate reduced-resolution versions of video for further processing steps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method of Sullivan with the feature of sending the first reduced-resolution version and the second reduced-resolution version based on requests. Doing so could provide corresponding outputs at different desired resolutions, as taught by ARAI.
Regarding Claim 10, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 10.
Regarding Claim 11, Sullivan-Barrows-ARAI discloses the method of claim 9, further comprising: causing the user device to output the video at the first resolution using the first reduced-resolution version of the video and the second reduced-resolution version of the video (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Regarding Claim 12, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 12.
Regarding Claim 13, Sullivan-Barrows-ARAI discloses the method of claim 9, wherein the generating comprises determining the first pixel by: determining a corresponding pixel position in the video at the first resolution (Barrows [0008] “…super pixel 111 formed from the average of the four pixels from the top two rows and left two columns”); determining a plurality of surrounding pixels that surround the corresponding pixel position (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels…”); and averaging color values of the surrounding pixels (Barrows [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels.”). 
Regarding Claim 14, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 14.
Regarding Claim 15, Sullivan discloses a method comprising: 
receiving, by a computing device, a first version of a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, based on the video, a first reduced-resolution version of the video at a first reduced resolution, and a second reduced-resolution version of the video at a second reduced resolution that is different from the first reduced resolution (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”); and 
sending, based on a request for the first version of the video at the first resolution, the first reduced-resolution version of the video and the second reduced-resolution version of the video ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Sullivan does not expressly disclose wherein a first pixel at a first pixel position in the first reduced-resolution version of the video is based on an averaging of pixels of a first sampling region of an image frame of the first version of the video, wherein a second pixel at a second pixel position in the second reduced-resolution version of the video is based on an averaging of pixels of a second sampling region of the image frame of the first version of the video, and wherein the second sampling region is offset from the first sampling region by one or more pixel positions.
However, in the same field of endeavor, Barrows discloses a first pixel at a first pixel position in the first reduced-resolution version of the video is based on an averaging of pixels of a first sampling region of an image frame of the first version of the video, wherein a second pixel at a second pixel position in the second reduced-resolution version of the video is based on an averaging of pixels of a second sampling region of the image frame of the first version of the video, and wherein the second sampling region is offset from the first sampling region by one or more pixel positions (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Or Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".” Examiner notes that, in Barrows Figs. 2B, 2C and 2D, any two of the 213, 223 and 233 could teach the claimed “first sampling region” and “second sampling region”).
In the same field of endeavor, ARAI discloses sending, based on a request for the first reduced-resolution version of the video, the first reduced-resolution version (Fig. 3, block 20 to 60; or Fig. 16, block 20 to 60. [0071] “In the case where the 720P image 20 is transmitted to the decoding apparatus and output without changes, the 720P image 20 becomes the 720P image 60.”); sending, based on a request for the second reduced-resolution version of the video, the second reduced-resolution version (Fig. 3, block 30 to 80; Fig. 16, block 30 to 80; Fig. 16, block 41 to 91. [0244] “In such a manner, the values of the pixels B0 to B3 of the down-converted 2.times.2 pixel group obtained by the 2/3-fold down-conversion arithmetic processing are stored at the positions of the pixels D1', D3', D5', and D7' of the original 3.times.3 pixel group and then transmitted. Then, in the decoding apparatus 201, the values are rearranged to appropriate pixel, positions of the 2.times.2 pixel group to generate the 1440P image”); and sending, based on a request for the first version of the video at the first resolution, the first reduced-resolution version of the video and the second reduced-resolution version of the video (Fig. 3, block 20, 30 and 40 to 70. Fig. 16, from 20, 30, 41 and 50 to 70.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sullivan with the feature of downsampling the full resolution video based on averaging pixels in offsetted pixel sampling regions. Doing so could generate reduced-resolution versions of video for further processing steps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method of Sullivan with the feature of sending the first reduced-resolution version and the second reduced-resolution version based on requests. Doing so could provide corresponding outputs at different desired resolutions, as taught by ARAI.
Regarding Claim 16, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 13. The rationale of claim 13 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 20.
Regarding Claim 21, Sullivan-Barrows-ARAI discloses the method of claim 15, wherein the first sampling region comprises a subset of pixels in the video (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns.”).
Regarding Claim 22, Sullivan-Barrows-ARAI discloses the method of claim 2, wherein each of the pixel sampling regions comprise a same quantity of pixels (See Barrows Figs. 2B, 2C and 2D, the pixel sampling regions 213, 223 and 233 comprise a same quantity of pixels, i.e. 4*4=16 pixels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613